Title: From George Washington to Joseph Jones, 31 May 1780
From: Washington, George
To: Jones, Joseph



Dear Sir,
Morris-Town May 31st 1780

I have been honored with your favor in answer to my letter respecting the appointment of a Comee; and with two others of later date. the last containing Genl Woodfords acct of the situation of things at Charles Town at the time of his writing—I thank you for them all. Unhappily that place (Chs Town)—the garrison in it—&ca (As appears by the New York account which I have transmitted to Congress) have been in the enemy’s hands since the 12th Instt.
Certain I am that unless Congress speaks in a more decisive tone—unless they are vested with powers by the several States competent to the great purposes of War—or assume them as matter of right; and they, and the states respectively, act with more energy than they hitherto have done, that our Cause is lost. We can no longer drudge on in the old way. By ill-timing the adoption of measures—by delays in the execution of them—or by unwarrantable jealousies, we incur enormous expences, and derive no benefit from them—One state will comply with a requisition of Congress—another neglects to do it—a third executes it by halves—and all differ in the manner—the matter—or so much in point

of time, that we are always working up hill, & ever shall be (while such a system as the present one—or rather want of one prevails) unable to apply our strength or resources to any advantage.
This my dear Sir is plain language to a member of Congress—but it is the language of truth & friendship—It is the result of long thinking—close application—& strict observation—I see one head gradually changing into thirteen—I see one Army branching into thrteen—& instead of looking up to Congress as the supreme controuling power of the united States—are considering themselves as dependent on their respective States—In a word, I see the powers of Congress declining too fast for the consequence & respect which is due to them as the grand representative body of America, and am fearful of the consequences of it.
Till your letter of the 23d came to hand I thought General Weeden had actually resigned his Commission—but be this as it may, I see no possibility of giving him any command out of the line of his own State—He certainly knows that every state that has Troops enough to form a Brigade claims, and has exercised, uniformly, the previledge of having them commanded by a Brigr of its own, nor is it in my power to depart from this system without convulsing the Army; which at all times is hurtful, & may be ruinous at this. ⟨I am—Sincerely—& Affectionately, Yr most Obedt Servt⟩
